Title: To Benjamin Franklin from William Lee, 2 February 1778
From: Lee, William
To: Franklin, Benjamin


Chaillot Monday 2d. Feb. 78.
Mr. Lee has the Honour of presenting his Compliments to Doctor Franklin and shall be obliged to him for the loan of the two last Boston papers he has, which shall be returned in an hour and also for the last English papers.
Mr. Lee would be glad to know if any determination is come to, relative to supplying him with the necessary funds, for his appointment in Germany.
 
Addressed: The Honble Doctr. Franklin / Passi
Notation: W Lee 2d Feb. 78 to B Franklin
